DETAILED ACTION
Response to Amendment

This communication is in response to the Amendment filed 17 March 2022.
Claims 1-12 are pending and claims 13 and 14 are cancelled.  In the Amendment filed 17 March 2022, none of the claims are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2020/109227 filed 14 August 2020 which claims foreign priority to foreign application CN202010087695.7 filed 10 February 2020.


Specification
The objection to the abstract is withdrawn as necessitated by amendment to the abstract.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0371818 to Su et al (hereafter Su).

Referring to claim 1, Su discloses a method of processing a cover page image of multimedia information, applied to a client and comprising:
acquiring initial cover page images of N pieces of second multimedia information [received low resolution image] following first multimedia information [what is currently being displayed], wherein the first multimedia information is displayed on a current display interface of the client, the N pieces of second multimedia information are not displayed on the current display interface of the client, and N is an integer greater than or equal to 1 (see [0025]; [0062]; [0063]; [0074]; Fig 7, item 705; Fig 10, item 1005 – Images are being displayed on a device. An image interpolation unit 705 up-samples a received low resolution image);
performing a super-resolution processing on the initial cover page images of the N pieces of second multimedia information, to obtain super-resolution cover page images of the N pieces of second multimedia information (see [0063]-[0069]; Fig 7; [0074]; Fig 10 – A display driving device is configured to convert image content of a first resolution for display on a device having a display resolution that is greater than the first resolution.  Super resolution is stated as being one of the used algorithms.); and
displaying the super-resolution cover page images of the second multimedia information [converted first image], in a case that the second multimedia information enters the current display interface (see [0074]; and Fig 10, item 1015 – The converted first image with the recovered spatial frequency is provided for display on a display device.).
Referring to claim 2, Su discloses the method according to claim 1, wherein the acquiring the initial cover page images of the N pieces of second multimedia information following the first multimedia information comprises: acquiring the initial cover page images of the N pieces of second multimedia information following the first multimedia information, according to a quantity of multimedia information capable of being displayed by a single display interface of the client, wherein N is greater than or equal to the quantity of multimedia information (see [0025]; [0062]; [0063]; [0074]; [0076]; [0077] – Using conditions to determine if the up sampling should be performed.).
Referring to claim 3, Su discloses the method according to claim 1, wherein the performing the super-resolution processing on the initial cover page images of the N 
dividing the initial cover page images of the N pieces of second multimedia information into M processing groups, according to image parameters of the initial cover page images of the N pieces of second multimedia information, wherein each processing group comprises at least one initial cover page image of the second multimedia information, and M is an integer greater than or equal to 1 (see [0063]-[0069]; Fig 7; [0074]; Fig 10 – A display driving device is configured to convert image content of a first resolution for display on a device having a display resolution that is greater than the first resolution.  Super resolution is stated as being one of the used algorithms.  M can be a single group.);
inputting the M processing groups into M image super-resolution processing models respectively to perform the super-resolution processing on the M processing groups, to obtain the super-resolution cover page images of the N pieces of second multimedia information (see [0063]-[0069]; Fig 7; [0074]; Fig 10 – A display driving device is configured to convert image content of a first resolution for display on a device having a display resolution that is greater than the first resolution.  Super resolution is stated as being one of the used algorithms.  M can be a single group.).
Referring to claim 4, Su discloses the method according to claim 1, wherein the displaying the super-resolution cover page images of the second multimedia information in the case that the second multimedia information enters the current display interface comprises: displaying the super-resolution cover page images of the second multimedia 
Referring to claim 5, Su discloses the method according to claim 1, wherein the displaying the super-resolution cover page images of the second multimedia information in the case that the second multimedia information enters the current display interface comprises: replacing the initial cover page images of the second multimedia information with the super- resolution cover page images of the second multimedia information, in the case that the second multimedia information enters the current display interface (see [0063]-[0069]; Fig 7; [0074]; Fig 10 – A display driving device is configured to convert image content of a first resolution for display on a device having a display resolution that is greater than the first resolution.  Super resolution is stated as being one of the used algorithms.); and displaying the super-resolution cover page images of the second multimedia information (see [0074]; and Fig 10, item 1015 – The converted first image with the recovered spatial frequency is provided for display on a display device.).
Referring to claim 6, Su discloses the method according to claim 1, further comprising: replacing the super-resolution cover page images of the second multimedia information with the initial cover page images of the second multimedia information, in a case that the second multimedia information exits the current display interface of the client (see Fig 10 – The image is only in the super-resolution mode when it is displayed.).
Referring to claim 7, Su discloses a client, comprising:
at least one processor (see Fig 2); and
a memory communicatively coupled to the at least one processor (see Fig 2);
wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor (see Fig 2) to enable the at least one processor to: 
acquire initial cover page images of N pieces of second multimedia information [received low resolution image] following first multimedia information [what is currently being displayed], wherein the first multimedia information is displayed on a current display interface of the client, the N pieces of second multimedia information are not displayed on the current display interface of the client, and N is an integer greater than or equal to 1 (see [0025]; [0062]; [0063]; [0074]; Fig 7, item 705; Fig 10, item 1005 – Images are being displayed on a device. An image interpolation unit 705 up-samples a received low resolution image);
perform a super-resolution processing on the initial cover page images of the N pieces of second multimedia information, to obtain super-resolution cover page images of the N pieces of second multimedia information (see [0063]-[0069]; Fig 7; [0074]; Fig 10 – A display driving device is configured to convert image content of a first resolution for display on a device ; and
display the super-resolution cover page images of the second multimedia information [converted first image], in a case that the second multimedia information enters the current display interface (see [0074]; and Fig 10, item 1015 – The converted first image with the recovered spatial frequency is provided for display on a display device.).
Referring to claim 8, Su discloses the client according to claim 7,wherein the instructions are executed by the at least one processor to enable the at least one processor to acquire the initial cover page images of the N pieces of second multimedia information following the first multimedia information comprises: acquiring the initial cover page images of the N pieces of second multimedia information following the first multimedia information, according to a quantity of multimedia information capable of being displayed by a single display interface of the client, wherein N is greater than or equal to the quantity of multimedia information (see [0025]; [0062]; [0063]; [0074]; [0076]; [0077] – Using conditions to determine if the up sampling should be performed.).
Referring to claim 9, Su discloses the client according to claim 7, wherein the instructions are executed by the at least one processor to enable the at least one processor to 
divide the initial cover page images of the N pieces of second multimedia information into M processing groups, according to image parameters of the initial cover 
input the M processing groups into M image super-resolution processing models respectively to perform the super-resolution processing on the M processing groups, to obtain the super-resolution cover page images of the N pieces of second multimedia information (see [0063]-[0069]; Fig 7; [0074]; Fig 10 – A display driving device is configured to convert image content of a first resolution for display on a device having a display resolution that is greater than the first resolution.  Super resolution is stated as being one of the used algorithms.  M can be a single group.).
Referring to claim 10, Su discloses the client according to claim 7, wherein the instructions are executed by the at least one processor to enable the at least one processor to display the super-resolution cover page images of the second multimedia information, in a case that the second multimedia information enters the current display interface and a moving speed of the second multimedia information on the current display interface is less than or equal to a preset speed (see [0076] and [0077]).
Referring to claim 11, Su discloses the client according to claim 7, wherein the instructions are executed by the at least one processor to enable the at least one 
Referring to claim 12, Su discloses the method according to claim 7, wherein the instructions are executed by the at least one processor to enable the at least one processor to replace the super-resolution cover page images of the second multimedia information with the initial cover page images of the second multimedia information, in a case that the second multimedia information exits the current display interface of the client (see Fig 10 – The image is only in the super-resolution mode when it is displayed.).

Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive. 
Referring to Applicant’s argument on page 9 of the Remarks, the Applicant argues that Su does not disclose “when the first image content is displayed, the second In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language states “acquire initial cover page images of N pieces of second multimedia information following first multimedia information, wherein the first multimedia information is displayed on a current display interface of the client, the N pieces of second multimedia information are not displayed on the current display interface of the client, and N is an integer greater than or equal to 1.”  The claim states acquire initial cover page images of N pieces of second multimedia information following first multimedia information.  Given the broadest reasonable interpretation, this just means that initial cover page images of N pieces of second multimedia information are acquired and that the second multimedia information follows the first multimedia information.  Further clarification is provided that  the first multimedia information is displayed on a current display interface of the client and the N pieces of second multimedia information are not displayed on the current display interface of the client.  The claim language is not considered to be limited or interpreted as when the first image content is displayed, the second content is not displayed, but the initial cover page image of the second image content is acquired.  Su teaches acquire initial cover  (see [0025]; [0062]; [0063]; [0074]; Fig 7, item 705; Fig 10, item 1005 – Images are being displayed on a device. An image interpolation unit 705 up-samples a received low resolution image).  Therefore, Su is considered to teach the claimed limitation.
With regards to Applicant’s argument on page 9 of the Remarks, the Applicant argues that Su does not disclose “after performing super-resolution processing on the initial cover page images of the second image content, the super-resolution cover page images of the second image content is displayed when the second image content enters the current display interface.”  The examiner respectfully disagrees.  Su teaches perform a super-resolution processing on the initial cover page images of the N pieces of second multimedia information, to obtain super-resolution cover page images of the N pieces of second multimedia information (see [0063]-[0069]; Fig 7; [0074]; Fig 10 – A display driving device is configured to convert image content of a first resolution for display on a device having a display resolution that is greater than the first resolution.  Super resolution is stated as being one of the used algorithms.); and display the super-resolution cover page images of the second multimedia information [converted first image], in a case that the second multimedia information enters the current display interface (see [0074]; and Fig 10, item 1015 – The converted first image with the recovered spatial frequency is provided for display on a display device.).  As 
The rejections of the dependent claims are maintained for the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2018/0336226 to Anorga et al
US Patent No 9,691,133 to Liu et al 
The article “Super-Resolution for Low Quality Thumbnail Images” to Xiong et al
US PGPub 2010/0026737 to Ida et al 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167